DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukai (JP2009073653).
Regarding Claim 1, Mukai discloses a bin assembly comprising: one of a receptacle and a receptacle-crown (figure 5) comprising: at least one wall defining an interior space (Figure 5); a mouth defined by an upper end of the at least one wall (figure 5), the mouth in communication with the interior space (Figure 5); a rim 3 (figure 1) extending outward and downward from the mouth, the rim comprising at least one horizontally convex portion below the mouth (Figure 2); and an aperture in the at least one horizontally convex portion of the rim 4 (figure 1), the aperture being configured to receive an edge portion of a liner (figure 3), wherein the aperture is enclosed on all sides by portions of the rim (Figure 1).
Regarding Claim 2, Mukai discloses the aperture is elongated horizontally (figure 1).
Regarding Claim 4, Mukai discloses a channel defined between a lower surface of the rim and an outer surface of the at least one wall (figure 2), and wherein the aperture opens to the channel (Figure 3).
Regarding Claim 5, Mukai discloses the aperture is not in communication with the interior space (figure 3).
Regarding Claim 10, Mukai discloses the rim is annular (Figure 5).
Regarding Claim 11, Mukai discloses the rim is oval (figure 5).
Regarding Claim 17, Mukai discloses the one of the receptacle and the receptacle-crown comprises the receptacle (figure 5), and wherein the receptacle comprises a base and the at least one wall extends upward from the base (figure 5).
Regarding Claim 18, Mukai discloses the one of the receptacle and the receptacle-crown comprises the receptacle-crown (Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (JP2009073653) in view of Robbins, III et al. (U.S. Patent No. 4,765,579).
Regarding Claim 6, Mukai teaches all the limitations substantially as claimed except for one of a ring and a lid configured to fit over the rim of the one of the receptacle and the receptacle-crown.  However, Robbins, III et al. teaches a ring 2 .
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (JP2009073653).
Regarding Claims 7 and 9, Mukai teaches all the limitations substantially as claimed except for the rim comprises a corner, and wherein the at least one horizontally convex portion is at the corner and the rim is rectangular.  However, it would have been an obvious matter of design choice to have the receptacle rim be a rectangular shape comprising a corner since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (JP2009073653) in view of Busch (U.S. Pub. No. 20170313503).
Regarding Claim 8, Mukai teaches all the limitations substantially as claimed except for the rim further comprises: a first straight side at a first end of the corner; and a second straight side at a second end of the corner opposite the first end, and wherein the aperture extends entirely around the corner and into portions of the first and second straight sides.  However, it would have been an obvious matter of design choice to have the receptacle rim having a first straight side at a first end of the corner; and a second straight side at a second end of the corner opposite the first end since such a In re Dailey, 149 USPQ 47 (CCPA 1976).  Busch teaches the aperture extends entirely around the corner and into portions of the first and second straight sides 22 (figure 9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mukai to include apertures in the corner, as taught by Busch, in order to allow the liner to tightly extend across the entire mouth of the bin.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.